COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00419-CR


BILLY JACK HOLLAND                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

             FROM THE 97TH DISTRICT COURT OF CLAY COUNTY
                    TRIAL COURT NO. 2015-0041C-CR

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Billy Jack Holland pleaded guilty to sexual assault of a child in

exchange for 20 years’ confinement and now attempts to appeal this conviction.

On November 3, 2016, we notified Appellant that the trial court’s certification of

his right to appeal states that this is a plea-bargain case and that he has no right

of appeal.    We informed Appellant that unless he or any party desiring to


      1
       See Tex. R. App. P. 47.4.
continue the appeal filed with the court, on or before November 14, 2016, a

response showing grounds for continuing the appeal, the appeal would be

dismissed. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. Appellant filed a response,

but it does not show grounds for continuing the appeal. Therefore, we dismiss

the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 22, 2016




                                        2